Citation Nr: 1707240	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  14-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for heart attacks/stress.

2. Entitlement to service connection for pinched nerve in back.

3. Entitlement to service connection for right hip condition.

4. Entitlement to service connection for trigeminal nerves, due to fall (also claimed as residuals of neurosurgery).

5. Entitlement to service connection for blood clots in legs.

6. Entitlement to service connection for traumatic brain injury.

7. Entitlement to service connection for difficulty breathing (also claimed as structural sleep apnea).

8. Entitlement to service connection for mouth control difficulty (also claimed as jaw condition, due to trigeminal nerves).

9. Entitlement to service connection for bilateral thumb condition.

10. Entitlement to service connection for right knee condition.

11. Entitlement to service connection for neck condition.

12. Entitlement to service connection for bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from June 1954 to June 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in November 2016; the hearing transcript has been associated with the file and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

The Veteran has requested his service personnel records be obtained as they may contain evidence of the in-service fall he has described.  As the Veteran contends that all of his claimed disabilities are related to an in-service fall, which he described in detail in his May 2011 claim and a June 2012 statement, as well as at his November 2016 Board hearing, but his service medical records contain no reports of an in-service fall, any evidence corroborating such a fall is highly relevant to his claim.

Therefore, on remand the Veteran's service personnel records should be obtained and associated with his claims file.  After receipt of the records, the AOJ should consider whether a VA examination is warranted with respect to any of the Veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his service personnel records.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




